PER CURIAM.
In this Anders1 appeal, we affirm the judgment and sentence but remand for the trial court to correct the judgment to reflect a conviction for trespass of an occupied structure or conveyance, a misdemeanor, for count one. See Washington v. State, 87 So.3d 376 (Fla. 1st DCA 2010) *338(affirming Anders appeal but remanding for correction of scrivener’s error).
AFFIRMED and REMANDED.
ROBERTS, ROWE, and MAKAR, JJ„ concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).